DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 8, delete “A device as claimed in claim 7”, insert
--A device as claimed in claim 1--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations:
“wherein the device comprises an interior liquid inlet adjacent the base and an interior air inlet away from the base, the interior liquid inlet leading to an exterior liquid outlet and the interior air inlet leading to an exterior air outlet and wherein the exterior air outlet directs air towards liquid emanating from the exterior liquid outlet in use” in claim 1, 
“wherein the device comprises a delivery tube extending therethrough from the base defining a liquid air inlet at a proximal end thereof adjacent the base” in claim 11, and
“a pump comprising an internal lever acting on an internal fulcrum to depress a plunger within a chamber to force liquid via the outlet” in claim 20. 
The closest prior arts are LeBlanc (US PN 9,918,593), Daansen (US PN 6,394,316), White (US PN 6,210,064), and Willinger (US PG PUB 2006/0133886). The prior arts teach a handheld spray device comprising flexible bellow members and a nozzle for dispensing the liquid. However, the prior arts do not teach the internal structure of the dispenser such as interior liquid inlet, air outlet, a delivery tube, and a pump comprising an internal lever as disclosed in the independent claims. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1-6 and 8-21 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754